DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/725,335 filed on 03/19/2020.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The terms “specialized kitchen rental reservation profile” and “specialized kitchen profile” are used in claims; however, the specification fails to include these terms. Examiner noted that Paragraph [164] of the specification describes creating a kitchen profile for the chef, and Paragraph [194] describes creating a specialized kitchen. However, Paragraph [194] is unclear if the specialized kitchen or the specialized kitchen profile is created. Appropriate correction is required.
The disclosure is objected to because of the following informalities:
Paragraph [167] has typos in some reference numbers and needs to be corrected to align with Fig. 7.  
Paragraph [176] has typos in some reference numbers and needs to be corrected to align with Fig. 18.  
Paragraph [178] has typos in some reference numbers and needs to be corrected to align with Fig. 21.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 91, 113, and 146. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: it appears to have a typo – “profile is at least one person who prepares food” which should recite as “profile includes at least one person who prepares food”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 includes “generating a uniform resource locator”. Paragraph [160] describes that the landing page may provide a plurality of page links and/or tabs for navigating the graphical user interface, Paragraph [163] describes sign up link, Paragraph [170] describes that chef home page includes various links, and Paragraph [147] describes that the customers can leave feedback via a URL link which is sent via text or email after the order is delivered. Nowhere in the specification describes the step of generating a uniform resource locator (URL). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a user profile" in Line 5 and also recites “a user profile” in Line 16. It is unclear whether “a user profile” in Line 16 corresponds to the previously recited “user profile” in Line 5. For examining purposes, the limitation in Line Claims 2-10 depend from Claim 1 and inherit the deficiencies of their parent claim. Therefore, Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 2 recites the limitation "the kitchen rental reservation profile" in Line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a specialized kitchen rental reservation profile” in Line 9. It is unclear whether “the kitchen rental reservation profile” in Claim 2 corresponds to the previously recited “specialized kitchen rental reservation profile” in Claim 1. For examining purposes, the limitation in Claims 1 and 2 are interpreted to be the same limitation. Therefore, Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 12 recites the limitation "a graphical user interface" in Line 5. Claim 11 also recites “a graphical user interface” in Line 6 of Page 33. It is unclear whether “a graphical user interface” in Claim 12 corresponds to the previously recited “graphical user interface” in Claim 11. For examining purposes, the limitation in Claims 11 and 12 are interpreted to be the same limitation. Therefore, Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 13 recites the limitation "the specialized kitchen rental profile" in Line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites “a specialized kitchen profile” in Line 3. It is unclear whether “the specialized kitchen rental profile” in Claim 13 corresponds to the previously recited “specialized kitchen profile” in Claim 11. For examining purposes, the limitation in Claims 13 and 11 are interpreted to be the same limitation. Claims 14-16 depend from Claim 13 and inherit the deficiencies Claims 13-16 are is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 14 recites the limitation "a plurality of specialized kitchen rental profiles" in Lines 2-3. Claim 11 also recites “a plurality of specialized kitchen profiles” in Line 3 of Page 33. It is unclear whether “a plurality of specialized kitchen rental profiles” in Claim 14 corresponds to the previously recited “plurality of specialized kitchen profiles” in Claim 11. For examining purposes, the limitation in Claims 11 and 14 are interpreted to be the same limitation. Therefore, Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 16 recites the limitation "the specialized kitchen profile" in Line 2. Claim 11 recites “a specialized kitchen profile”, and Claim 13 recites “the specialized kitchen rental profile”. It is unclear whether “the specialized kitchen profile” in Claim 16 corresponds to the previously recited “specialized kitchen profile” in Claim 11 or “specialized kitchen rental profile” in Claim 13. For examining purposes, the limitation in Claims 11, 13, and 16 are interpreted to be the same limitation. Therefore, Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 17 recites the limitation "the specialized kitchen reservation profile" in Line 2 of Page 34. There is insufficient antecedent basis for this limitation in the claim. Claim 11 also recites “a specialized kitchen profile” in Line 3. It is unclear whether “the specialized kitchen reservation profile” in Claim 17 corresponds to the previously recited “specialized kitchen profile” in Claim 11. For examining purposes, the limitation in Claims 11 and 17 are interpreted to be the same limitation. Therefore, Claim 17
Claim 18 recites the limitation "a specialized kitchen reservation profile" in Line 2. Claim 11 also recites “a specialized kitchen profile” in Line 3. It is unclear whether “the specialized kitchen reservation profile” in Claim 18 corresponds to the previously recited “specialized kitchen profile” in Claim 11. For examining purposes, the limitation in Claims 11 and 17 are interpreted to be the same limitation. Therefore, Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 19 recites the limitation "a plurality of eligible specialized kitchen reservation profiles" in Line 2 and “a plurality of eligible kitchen reservation profiles” in Line 3. Claim 11 also recites “a specialized kitchen profile” in Line 3. It is unclear whether the profiles in Claim 19 corresponds to the previously recited “specialized kitchen profile” in Claim 11. For examining purposes, the limitation in Claims 11 and 19 are interpreted to be the same limitation. Therefore, Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite.
The term “specialized” in Claims 1, 4-5, 8-9, 11-12, and 14-20 is a relative term which renders the claims indefinite. The term “specialized” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-3, 6, and 10 depend from Claim 1, and Claim 13 depends from Claim 11. These claims inherit the deficiencies of their parent claims. Therefore, Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system for administering a kitchen rental reservation booking, the system comprising: …; 
… configured to maintain a chef profile in …; 
… configured to maintain a user profile in …; 
… configured to define a plurality of specialized kitchen rental reservation profiles; 
wherein each specialized kitchen rental reservation profile comprises at least one division of cuisine and at least one characteristic of a specialized kitchen rental reservation profile; 
wherein each specialized kitchen rental reservation profile accepts a chef input, in the form of a plurality of characteristics, toward creating the specialized kitchen rental profile; 
wherein … is configured to …corresponding to the defined specialized kitchen rental reservation profile; 
wherein … is configured to … corresponding to a user profile; 
wherein the user profile accesses … to request a booking with the defined specialized kitchen rental reservation profile.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of maintaining chef and user profiles, defining a 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “computer system”, “database”, and “a graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of maintaining chef and user profiles, defining a plurality of specialized kitchen rental reservation profiles, accepting a chef input, and requesting a booking by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for administering a kitchen rental reservation booking. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. The additional element of storing data corresponding to the defined specialized kitchen rental reservation profile and the user profile is merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of organizing the user information (i.e. data gathering) - See MPEP 2106.05(g). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for administering a kitchen rental reservation booking amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of storing data corresponding to the defined specialized kitchen rental reservation profile and the user profile of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (Paragraph [165]) does not provide any indication that the storing data corresponding to the defined specialized kitchen rental reservation profile and the user profile is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision cited in MPEP 2106.05(d)(II) indicates that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible. 
Claims 2-9 are directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the kitchen rental reservation profile is at least one person who prepares food” in Claim 2, by defining “further comprising: a defined location for the kitchen rental Claim 3, by defining “further comprising: a plurality of eligible kitchen types for the specialized kitchen rental reservation profile in response to a user input through …” in Claim 4, by defining “wherein the computer system is configured to define …, wherein the document page displays a plurality of documents associated with the specialized kitchen rental reservation profile” in Claim 5, by defining “a plurality of sections, wherein the computer system is further configured to define a plurality of characteristics that are to be displayed in … in response to a user input” in Claim 6, by defining “further comprising: a name of the customer associated with the user profile” in Claim 7, by defining “further comprising: a plurality of identifiers associated with the specialized kitchen rental reservation profile” in Claim 8, and by defining “further comprising: an availability check for the specialized kitchen rental reservation profile in response to a user input through …” in Claim 9.
Step 2A, Prong 2: Claims 2-3 and 7-8 do not integrate the abstract idea into practical application because they do not recite additional elements. Claims 4, 6, and 9 recite an additional element – “the graphical interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). Claim 5 recites an additional element – “a document page”. The additional element “a document page” in the claim limitation MPEP 2106.05(h)).
Step 2B: Claims 2-3 and 7-8 do not amount to significantly more than the abstract idea because they do not recite additional elements. Claims 4-6, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for administering a kitchen rental reservation booking amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)), and the additional element “a document page” is just representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “the graphical user interface”. 
 Claim 10 does not integrate the abstract idea into practical application. This claim recites additional elements – web pages such as a home page, a chef registration page, a chef home page, a chef profile page, and a chef’s document page. These additional elements amount to no more than representing mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a document page” is just representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 11 recites the following limitations:
A method for administering a specialized kitchen rental reservation booking, the steps comprising: 
maintaining a specialized kitchen profile in …, the specialized kitchen 321273.0002profile being associated with an entity, the entity having a plurality of characteristics; 
defining a plurality of specialized kitchen profiles, each specialized in kitchen rental reservations corresponding to a cuisine type and comprising at least one characteristic of a kitchen rental reservation; 
defining …, each corresponding to a feature and being able to accept an entity input toward creating a specialized kitchen profile.
Step 2A, Prong 1: The limitations for Claim 11 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of maintaining a specialized kitchen profile, defining a plurality of specialized kitchen profiles, and accepting an entity input are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 11 recites additional elements – “database” and “a plurality of pages of a graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of maintaining chef and user profiles, defining a plurality of specialized kitchen rental reservation profiles, accepting a chef input, and requesting a booking by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for administering a kitchen rental reservation booking (See MPEP 2106.05(f)) and the additional element “a plurality of pages” is just representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose 
Step 2B: Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for administering a kitchen rental reservation booking amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and the additional element “a plurality of pages” is just representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 12 recites the following limitations:
The method of claim 11, further comprising the steps: 
maintaining a user profile in …, the user profile being associated with a customer, the customer having a plurality of characteristics; 
wherein the customer performs the steps of booking a specialized kitchen rental under the control of ...
Claim 12 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the 
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. This claim recites additional elements – “a database” and “a graphical user interface”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for administering a kitchen rental reservation booking amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 13 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Claim 13 recites additional element – “storing data corresponding to the specialized kitchen rental profile”. The additional element of storing data corresponding to the defined specialized kitchen rental profile is merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of organizing the user information (i.e. data gathering) - See MPEP 2106.05(g). Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of storing data corresponding to the defined specialized kitchen rental profile of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (Paragraph [165]) does not provide any indication that the storing data corresponding to the defined specialized kitchen rental profile is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision cited in MPEP 2106.05(d)(II) indicates that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept in the claim, and the dependent claim is not patent eligible.
Claims 14-20 are directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea Claim 11 such as by defining “searching … by a customer, subsequently retrieving a plurality of specialized kitchen rental profiles” in Claim 14, by defining “checking availability of the specialized kitchen rental profile” in Claim 15, by defining “booking services of the specialized kitchen profile” in Claim 16, by defining “…; wherein a customer can complete booking a reservation with the specialized kitchen reservation profile” in Claim 17, by defining “defining a location for a specialized kitchen reservation profile” in Claim 18, by defining “defining a plurality of eligible specialized kitchen reservation profiles; wherein a plurality of eligible kitchen reservation profiles fit within a scope of defined search criteria” in Claim 19, and by defining “defining a product; wherein the product is produced by the specialized kitchen profile” in Claim 20.
Step 2A, Prong 2: Claims 15-16 and 18-20 do not integrate the abstract idea into practical application because they do not recite additional elements. Claim 14 recites an additional element – “a database”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). Claim 17 recites an additional element – “generating a uniform resource locator”. The additional element “generating a uniform resource locator” in the claim limitation represents mere generally linking of the use of the judicial exception (the MPEP 2106.05(h)).
Step 2B: Claims 15-16 and 18-20 do not amount to significantly more than the abstract idea because they do not recite additional elements. Claims 14 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for administering a kitchen rental reservation booking amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)), and the additional element “a document page” is just representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kattil; Sajna (US PG Pub. No. 2018/0247228 A1; hereinafter "Kattil").
Regarding Claim 1, Kattil teaches a system for administering a kitchen rental reservation booking, the system comprising: a computer system; the computer system comprising a database, the computer system configured to maintain a chef profile in the database; the computer system configured to maintain a user profile in the database (See “Although not shown in FIG. 2, the cook-neighbor reservation system 29 may be connected to a database, and, or a cloud, which may include at least anyone of the following data: 1. neighbor/cook Name; 2. neighbor/cook Date of Birth; 3. neighbor/cook Address; 4. neighbor/cook Account Information including, but not limited to, username, password, verification processes, personal information, audio and video messages; 5. cook/neighbor bank account information, including, at least one of, account number, routing number, PayPal account information etc.; and 6. Financial intermediary account information.” in Paragraph [0032] wherein the ”cook” is considered to be the “chef” and the “neighbor” is considered to be the “user”); the computer system configured to define a plurality of specialized kitchen rental reservation profiles; wherein each specialized kitchen rental reservation profile comprises at least one division of cuisine and at least one characteristic of a specialized kitchen rental reservation profile (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, time, activity, place of origin, cooking preferential, cost, type of cuisine, delivery options, cook rating, credentials, experience, written profile, video introduction, and wherein the cook offerings and cook rating is a curated, weighted-aggregate of converged, service-specific real-time data, streaming data.” in Paragraph [0036] wherein the “cook profiles” are considered to be the “specialized kitchen rental reservation profiles”); and wherein each specialized kitchen rental reservation profile accepts a chef input, in the form of a plurality of characteristics, toward creating the specialized kitchen rental profile (See “In yet other alternative embodiments, the user profile may be generated as a result of user-inputted information, …” in Paragraph [0028] and “Additionally, in another embodiment, the user profile module 52 may create a user profile based on a user profile input comprising of any one of a questionnaire-led textual answers, user-volunteered textual input, video input, photograph input, social-media feed, search query, home address, geo-location, clicked items, ordered items, and, or provisioned items.” in Paragraph [0052]). 
Kattil also teaches wherein the computer system is configured to store data corresponding to the defined specialized kitchen rental reservation profile (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the ; wherein the computer system is configured to store data corresponding to a user profile (See “Similarly, the cook-neighbor 39, 49 system may be coupled to a neighbor profile system having an available inventory of neighbor profiles, whereby neighbor profiles define meal request criteria, said meal request criteria defining at least one of the following: location, time, preferred meals, preferred meal events, meal event prep budget estimates, place of origin, neighbor rating, neighbor written description, type of cuisine, delivery options, video introduction, and wherein the neighbor request and neighbor requestor rating is a curated, weighted-aggregate of converged, service-specific real-time data... Conversely, neighbor profiles may be stored exclusively in the storage layers of a neighbor profile management system. Further yet, a neighbor profile system may be converged with a cook profile system stored in a cook-neighbor reservation system 39, 49.” in Paragraph [0037]); wherein the user profile accesses a graphical user interface to request a booking with the defined specialized kitchen rental reservation profile (See “The cook-to neighbor reservation system 19, 29 supports a number of functionalities through a device layer graphical user interface, such as … neighbor 14, 24 sign up, sign in; profile 
Regarding Claim 2, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches wherein the kitchen rental reservation profile is at least one person who prepares food 
Regarding Claim 3, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches a defined location for the kitchen rental reservation profile (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, …” in Paragraph [0036] wherein the “cook profile” is considered to be the “kitchen rental reservation profile”).
Regarding Claim 5, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches wherein the computer system is configured to define a document page, wherein the document page displays a plurality of documents associated with the specialized kitchen rental reservation profile (See Fig. 7C and “In another embodiment of the invention, as seen in FIG. 7C, once a user clicks the Today's menu tab from the click tabs (72, as shown in FIG. 7A), the user is able to see all the posts from the various chef's. The user is further able to narrow or sort the search using keywords 73, for example, ‘Thai food’, ‘vegetarian’, ‘gluten free’ etc., as well as sort by at least one of, the distance, price, rating, delivery options 74.” in Paragraph [0060] wherein the “Today’s menu tab” is considered to be the “document page”).
Regarding Claim 6, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches a plurality of sections, wherein the computer system is further configured to define a plurality of characteristics that are to be displayed in the graphical user interface in response to a user input (See “FIG. 7A-C, illustrates a screenshot of an exemplary virtual space interface, according to an embodiment of the invention. Virtual space display 70 is a display of a virtual space 
Regarding Claim 7, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches a name of the customer associated with the user profile (See “Although not shown in FIG. 2, the cook-neighbor reservation system 29 may be connected to a database, and, or a cloud, which may include at least anyone of the following data: 1. neighbor… Name; …” in Paragraph [0032] wherein the “neighbor” is considered to be the “customer”).
Regarding Claim 8, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches a plurality of identifiers associated with the specialized kitchen rental reservation profile (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, time, activity, place of origin, cooking preferential, cost, type of cuisine, delivery options, cook rating, credentials, experience, written profile, video introduction, and wherein the cook offerings and cook rating is a curated, weighted-aggregate of converged, service-specific real-time data, streaming data.” in Paragraph [0036]).
Regarding Claim 9, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches an availability check for the specialized kitchen rental reservation profile in response to a user input through the graphical interface (See “FIG. 7A-C, illustrates a screenshot of an exemplary virtual space interface, according to an embodiment of the invention. Virtual space display 70 is a display of a virtual space interface, which includes a query bar 71 top centrally located. As seen in FIG. 7A, the query bar 71 may be a Boolean search of the world-wide web or a search of any variety of spaces and tool layers available on the system. The click tabs 72 are positioned within display 70 suggests the versatility of tools at the disposal of a session. The click tabs 72 include a today's menu, cook for me, cook with me, join my party, my favorite dish, join me at a restaurant, and exchange meal. In one instance, a plurality of users may use the click tabs 72 to view the listed dish within closest proximity; menu for the day; request a meal; request a meal with specific ingredients/recipes; ... In another embodiment of the invention, as seen in FIG. 7C, once a user clicks the Today's menu 
Regarding Claim 11, Kattil teaches a method for administering a specialized kitchen rental reservation booking, the steps comprising: maintaining a specialized kitchen profile in a database, the specialized kitchen profile being associated with an entity, the entity having a plurality of characteristics (See “Although not shown in FIG. 2, the cook-neighbor reservation system 29 may be connected to a database, and, or a cloud, which may include at least anyone of the following data: 1. …cook Name; 2. …cook Date of Birth; 3. …cook Address; 4. …cook Account Information including, but not limited to, username, password, verification processes, personal information, audio and video messages; 5. cook… bank account information, including, at least one of, account number, routing number, PayPal account information etc.; and 6. Financial intermediary account information.” in Paragraph [0032]); defining a plurality of specialized kitchen profiles, each specialized in kitchen rental reservations corresponding to a cuisine type and comprising at least one characteristic of a kitchen rental reservation (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, time, sign activity, place of origin, cooking preferential, cost, type of cuisine, delivery options, cook rating, credentials, experience, written profile, video introduction, and wherein the cook offerings and cook rating is a curated, weighted-aggregate of converged, service-specific real-time data, streaming data.” in Paragraph [0036] wherein the “cook profiles” ; defining a plurality of pages of a graphical user interface, each corresponding to a feature (See Fig. 7A and “FIG. 7A-C, illustrates a screenshot of an exemplary virtual space interface, according to an embodiment of the invention. Virtual space display 70 is a display of a virtual space interface, which includes a query bar 71 top centrally located. As seen in FIG. 7A, the query bar 71 may be a Boolean search of the world-wide web or a search of any variety of spaces and tool layers available on the system. The click tabs 72 are positioned within display 70 suggests the versatility of tools at the disposal of a session. The click tabs 72 include a today's menu, cook for me, cook with me, join my party, my favorite dish, join me at a restaurant, and exchange meal.” in Paragraph [0060]) and being able to accept an entity input toward creating a specialized kitchen profile (See “In yet other alternative embodiments, the user profile may be generated as a result of user-inputted information, …” in Paragraph [0028] and “Additionally, in another embodiment, the user profile module 52 may create a user profile based on a user profile input comprising of any one of a questionnaire-led textual answers, user-volunteered textual input, video input, photograph input, social-media feed, search query, home address, geo-location, clicked items, ordered items, and, or provisioned items.” in Paragraph [0052]).
Regarding Claim 12, Kattil teaches all the limitations of Claim 11 as described above. Kattil also teaches maintaining a user profile in a database, the user profile being associated with a customer, the customer having a plurality of characteristics (See “Although not shown in FIG. 2, the cook-neighbor reservation system 29 may be connected to a database, and, or a cloud, which may include at least ; wherein the customer performs the steps of booking a specialized kitchen rental under the control of a graphical user interface 
Regarding Claim 13, Kattil teaches all the limitations of Claim 11 as described above. Kattil also teaches storing data corresponding to the specialized kitchen rental profile (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, time, activity, place of origin, cooking preferential, cost, type of cuisine, delivery options, cook rating, credentials, experience, written profile, video introduction, and wherein the cook offerings and cook rating is a curated, weighted-aggregate of converged, service-specific real-time data, streaming data… Conversely, cook profiles may be stored exclusively in the storage layers of a cook profile management system. Further yet, a cook profile system or inventory may be converged with a neighbor profile system stored in a cook-neighbor reservation system 39, 49.” in Paragraph [0036]).
Regarding Claim 14, Kattil teaches all the limitations of Claims 11 and 13 as described above. Kattil also teaches searching a database by a customer, subsequently retrieving a plurality of specialized kitchen rental profiles (See “In another embodiment of the invention, a user may search and or scroll a listed cook's post, wherein the cook's post may be any one of a listed dish, location, time of service, price, delivery options. Additionally, a notification system may notify inputs or posts from a plurality of users.” in Paragraph [0054] and “In one instance, a plurality of users may use the click tabs 72 to view the listed dish within closest proximity; menu for the day; request a meal; request a meal with specific ingredients/recipes; ... In another embodiment of the invention, as seen in FIG. 7C, once a user clicks the Today's menu 
Regarding Claim 15, Kattil teaches all the limitations of Claims 11 and 13 as described above. Kattil also teaches checking availability of the specialized kitchen rental profile (See “FIG. 7A-C, illustrates a screenshot of an exemplary virtual space interface, according to an embodiment of the invention. Virtual space display 70 is a display of a virtual space interface, which includes a query bar 71 top centrally located. As seen in FIG. 7A, the query bar 71 may be a Boolean search of the world-wide web or a search of any variety of spaces and tool layers available on the system. The click tabs 72 are positioned within display 70 suggests the versatility of tools at the disposal of a session. The click tabs 72 include a today's menu, cook for me, cook with me, join my party, my favorite dish, join me at a restaurant, and exchange meal. In one instance, a plurality of users may use the click tabs 72 to view the listed dish within closest proximity; menu for the day; request a meal; request a meal with specific ingredients/recipes; ... In another embodiment of the invention, as seen in FIG. 7C, once a user clicks the Today's menu tab from the click tabs (72, as shown in FIG. 7A), the user is able to see all the posts from the various chef's.” in Paragraph [0060]).
Regarding Claim 16, Kattil teaches all the limitations of Claims 11 and 13 as described above. Kattil also teaches booking services of the specialized kitchen profile (See “In an exemplary embodiment of the invention, the cook-neighbor reservation system, the cooks and neighbors can login 60 into the system on any one of, or plurality of, PC, laptops, tablets, and any handheld, wearable and or mobile devices, using either an email/password or via any social media based application/website 60, which via the profile module creates a profile for each user and or cooks. The neighbors 61 … request 65 … food preference attributes which may be based on a specific criterion related to any one of a potential dining experience, occasion, event, or a generic request.” in Paragraph [0056] and “In a preferred embodiment, the user interface display may include a display page for receiving a request for a meal selection. The request being from a menu, a meal suggestion engine, or user-initiated. The display page may then prompt a user to confirm the request.” in Paragraph [0063]).
Regarding Claim 17, Kattil teaches all the limitations of Claim 11 as described above. Kattil also teaches generating a uniform resource locator; wherein a customer can complete booking a reservation with the specialized kitchen reservation profile (See “In a preferred embodiment, the user interface display may include a display page for receiving a request for a meal selection. The request being from a menu, a meal suggestion engine, or user-initiated. The display page may then prompt a user to confirm the request.” in Paragraph [0063] wherein the “display page” is considered to include the “uniform resource locator” and also see “FIG. 7A-C, illustrates a screenshot of an exemplary virtual space interface, according to an embodiment of the invention. Virtual space display 70 is a display of a virtual space interface, which includes a query bar 71 top centrally located. As seen in FIG. 7A, the query bar 71 may 
Regarding Claim 18, Kattil teaches all the limitations of Claim 11 as described above. Kattil also teaches defining a location for a specialized kitchen reservation profile (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, …” in Paragraph [0036] wherein the “cook profile” is considered to be the “specialized kitchen reservation profile”).
Regarding Claim 19, Kattil teaches all the limitations of Claim 11 as described above. Kattil also teaches defining a plurality of eligible specialized kitchen reservation profiles; wherein (See “In continuing reference to FIG. 2, the cook-neighbor reservation system 29, further comprises of a profile module 29a, which builds profiles based on extant user-specified and non-user generated information and matches cook 22 profiles and neighbor 24 profiles along multiple points of threshold-dependent tagged, dining-based attributes by a matching module 29c. Threshold-dependent matching is based on a matching rule and generating a matching score above a threshold based on a number of, or a degree of correlations between similarly tagged dining-based attributes. Further yet, in alternative embodiments, once the neighbor 24 receives a list of cooks based on the matching score…” in Paragraph [0033] and “In continuing reference to the cook-neighbor reservation system 39, 49 and the prompting of a meal event query, said system may 
Regarding Claim 20, Kattil teaches all the limitations of Claim 11 as described above. Kattil also teaches defining a product; wherein the product is produced by the specialized kitchen profile (See “Further yet, obligations may include, but not limited to, allowing the neighbor 24 to request a meal of his or her choice; to request a meal with a specific recipe to be executed by the cook 22; ... The more conventional scenarios of scrolling down cook-posted menus of the day are also possible.” in Paragraph [0034] wherein the “meal” is considered to be the “product”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kattil in view of Kitchen for Rent (website captured from: https://web.archive.org/web/20180609085419/http://www.commercialkitchenforrent.com/location/maryland: see attached; hereinafter “Kitchen”). 
Regarding Claim 4, Kattil teaches all the limitations of Claim 1 as described above. Kattil does not explicitly teach; however, Kitchen teaches a plurality of eligible kitchen types for the specialized kitchen rental reservation profile in response to a user input through the graphical interface (See attached NPL for a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food ordering system of Kattil to include a plurality of eligible kitchen types for the specialized kitchen rental reservation profile in response to a user input through the graphical interface, as taught by Kitchen, in order to provide more convenient services to chefs by offering the ability of searching and reserving commercial kitchens when chefs are needed to use them for their food orders.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kattil in view of Kao; Chiuan-liang (US PG Pub. No. 2007/0214052 A1; hereinafter "Kao").
Regarding Claim 10, Kattil teaches all the limitations of Claim 1 as described above. Kattil also teaches wherein the graphical user interface further comprises …, a chef registration page (See “The cook-to neighbor reservation system 19, 29 supports a number of functionalities through a device layer graphical user interface, such as a cook 12, 22 sign up, sign in…” in Paragraph [0029]), a chef profile page (See “As an exemplary embodiment of the cook-neighbor reservation system 39, 49, an available inventory of cook profiles stored in a cook profile system is provided, whereby cook profiles define cook offerings, said cook offerings defining at least one of the following: location, time, activity, place of origin, cooking preferential, cost, type of cuisine, delivery options, cook rating, credentials, experience, written profile, video introduction, and wherein the cook offerings and cook rating is a curated, weighted-aggregate of converged, service-specific real-time data, streaming data.” in Paragraph , a chef's document page (See Fig. 7C and “In another embodiment of the invention, as seen in FIG. 7C, once a user clicks the Today's menu tab from the click tabs (72, as shown in FIG. 7A), the user is able to see all the posts from the various chef's. The user is further able to narrow or sort the search using keywords 73, for example, ‘Thai food’, ‘vegetarian’, ‘gluten free’ etc., as well as sort by at least one of, the distance, price, rating, delivery options 74.” in Paragraph [0060] wherein the “Today’s menu tab” is considered to be the “document page”), … a manage catalogue page (See “In another embodiment of the invention, a user may search and or scroll a listed cook's post, wherein the cook's post may be any one of a listed dish, location, time of service, price, delivery options.” in Paragraph [0054] wherein the “cook’s post” is considered to be performed on the “manage catalogue page”). 
Kattil does not explicitly teach; however, Kao teaches a home page, a chef home page, an accounts page, a kitchen page, a manage orders page, an earnings page, and a news & feed page (See “In the preferred embodiment, the system 1 will have a number of different webpages 210 such as: System Home Page;…; System Restaurant Reservation & Order Report Pages;…; Restaurant Information Page;…; Restaurant Chef Page;…; User Payment Methods Information Page;…; Dining News Pages;…; Miscellaneous Pages; …” in Paragraph [0064] wherein the “Restaurant Information Page” is considered to be the “kitchen page”. It can be seen that the system is capable of including any type of pages such as an earnings page.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food ordering system of Kattil to include a home page, a chef home page, an accounts page, a kitchen page, a manage Kao, in order to provide an all-in-one and quality assurance control loop system for the process of restaurant operation/food ordering system (See Paragraph [0009] of Kao).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meza-Guinea (US 2017/0061392 A1) teaches a system for creating and matching profiles of musicians, chefs, bars, restaurants, and customers.
Chen (US 20160170939 A1) teaches a system and method for sharing food related content on an online social network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/11/2022